WALKER, District Judge.
This matter comes before the court on motion for order requiring the plaintiff to more specifically and more, completely answer Interrogatory No. 6 (reserved by order dated November 18, 1940, filed November 18, 1940).
Rules 26 to 37, inclusive, of the Rules of Civil Procedure, 28 U.S.C.A. following section 723c, relating to depositions, discovery, depositions on oral examination and written interrogatories, interrogatories to parties, discovery and production of documents and things for inspection, copying, or photographing, and the admission of facts and genuineness of documents were formulated with the intention of granting the widest latitude in ascertaining before trial facts concerning the real issues in dispute, and permitting the interrogatories to parties in connection with any relevant matter in order to make available the facts pertinent to the issues to be decided at the trial and eliminate all expense and difficulty that would be involved in their production at the trial. They were formulated with a view to simplifying the issues. Nichols v. Sanborn Co., D. C. Mass., 1938, 24 F.Supp. 908, 910.
In view of the foregoing this court feels that a more specific and more complete answer to Interrogatory No. 6 is necessary.